Citation Nr: 1115190	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for interstitial lung disease (a respiratory disability), to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959 and from July 1959 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for interstitial lung disease on the basis that he believes he currently has a respiratory disability that is related to his reported exposure to herbicide during his Vietnam service.  

In this context, the Veteran's service personnel records reflect that he served in the Republic of Vietnam from September 1966 to September 1967.  There is no affirmative evidence of record showing the Veteran was not exposed to herbicides in service; therefore, his exposure to herbicides is presumed.  

Review of the record reveals the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), which is not a disease for which presumptive service connection is available as due to herbicide exposure.  See 38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  Nevertheless, the Veteran is not precluded from establishing entitlement to service connection on a direct basis, i.e., with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this context, the Board notes the Veteran has submitted a medical opinion which purports to establish a nexus between the Veteran's current diagnosis of COPD and his exposure to herbicides during Vietnam service.  In July 2008, G.I., a registered nurse, submitted a statement which, in pertinent part, reflects that, based upon her review of the Veteran's DD Form 214 and VA medical records, it is more likely than not that the Veteran's interstitial lung disease is attributable to his time as a truck driver in Vietnam, noting that the Veteran was exposed to herbicides.  

The July 2008 statement from G.I., R.N., is considered competent medical evidence because she is a medical professional and her statement appears to be based upon review of the Veteran's medical records.  However, the probative value of G.I.'s statement is lessened because she did not identify any sound scientific and medical evidence which supports her conclusion or, otherwise, shows a nexus between the Veteran's COPD and herbicide exposure.  
Nevertheless, while G.I.'s statement is not sufficient to support a finding of service connection in this case, her statement indicates that the Veteran's COPD may be associated with his in-service herbicide exposure.  In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim, there is competent evidence of a current diagnosis of COPD, evidence of in-service herbicide exposure, and insufficient medical evidence on which to decide this claim, as there is no medical opinion of record which provides a competent, credible, and probative opinion as to the likelihood that the Veteran's current respiratory disability is related to his military service.  Therefore, the Board finds a remand is necessary in order to schedule the Veteran for a VA examination to determine whether there is a casual nexus between his current diagnosis of COPD and his military service, including his exposure to herbicides therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether there is a causal nexus between his current respiratory disability and active military service.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a. A diagnosis of any current respiratory disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., less than 50 percent probability) that any current respiratory disability, including the diagnosis of COPD reflected in the record, is related to the Veteran's active service, to include specifically his exposure to herbicides therein.

b. In answering the foregoing, the examiner should note that, even if it is determined that the Veteran's COPD (and/or other diagnosed respiratory disability) is not related to his in-service herbicide exposure, an opinion should be provided as to whether it is at least as likely as not or unlikely that the Veteran's current respiratory disability was incurred in or is otherwise related to his active military service.  

c. A rationale must be provided for every opinion offered.  If the examiner finds that the Veteran's current respiratory disability is related to his in-service herbicide exposure, the examiner is requested to identify the scientific and medical evidence that supports that conclusion.  

d. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.   Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


